DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 4/4/22. 

1.	Claims 3, 9, 17 are objected to.
2.	Claims 1-20 are pending.
3.	Claims 1-2, 4-8, 10-16 and 18-20 are rejected.

Allowable Subject Matter
4.	Claims 3, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (Turner), US Patent. No.: 10915316 as applied to claims above, in view of Felisatti et al., (Felisatti), US PGPub. No.: 20210182182 and Baldwin et al., (Baldwin), US PGPub. No.: 20150178294.

 	As per claim 1, Turner teaches a system, comprising: 
a processor; and 
storage storing instructions which, when executed by the processor, cause 
the processor, (col. 31; lines 39-49) to: 
pull requests including a reference pull request from a user, (thus, revisions include a reference pull request) to source code; determining whether source code includes revisions) (col. 9, lines 7-13, 18-22 and 30-33; Fig. 3/302).  Fig. 3/302); 
calculate a plurality of extents of overlap for a plurality of active pull requests by comparing the reference pull request with the plurality of active pull requests, (When the system 2 responds to a user's merge request, the user interface may provide an indicator that a merge is in progress (indicates an active pull request), report whether the merge succeeded or failed, identify any conflict errors (comprises determining extents of overlap), and offer instructions about how the user can resolve any conflict errors (overlap determined and fix provided); wherein conflict errors also indicated calculated overlap resulted in error) (col. 10, lines 5-11; col. 11, lines 35-39);
filter the plurality of active pull requests, (report whether the merge succeeded or failed (hence, filtering active request); identify any conflict errors (viewed as overlaps and comprises filtering of active pull requests)) (col. 11, lines 35-39);  
determine a set of potential conflicts including a subset of the plurality of active pull requests for notification; and 
notify the user about the set of potential conflicts including the subset of the plurality of active pull requests as potentially conflicting with the reference pull request.  
Turner does not specifically teach listen for plurality of pull requests;
However, Felisatti teaches listen for plurality of pull requests, (listen to (e.g., monitor for) pull requests received for a set of projects (e.g., software projects supported by the application server 405-b)) (para. 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner and Felisatti such that the user interface may additionally indicate other build status details, such as an amount of processing time used in order to determine the build status, information relevant to validation failures, etc. In some cases, the user interface may support commands by a user to cancel or re-run a unique build procedure, (Felisatti; para. 54).
Neither Turner nor Felisatti specifically teach calculate a first heuristics construct based on overlaps; filter pull request based on the first heuristics construct.
determine a set of potential conflicts including a subset of the plurality of active pull requests for notification; and 
notify the user about the set of potential conflicts including the subset of the plurality of active pull requests as potentially conflicting with the reference pull request
However, Baldwin teaches calculate a first heuristics construct based on overlaps, (The computing device determines (hence, a first heuristics construct which calculates/gages) a pre-defined editing policy associated with the first editing event and second editing event’ policy reduces editing conflicts (overlaps) of first and second editing events) (para. 5); filter pull request based on the first heuristics construct, (wherein deploying according to a policy is viewed as filtering based on the construct/policy) (para. 5).
determine a set of potential conflicts including a subset of the plurality of active pull requests for notification, (Author D initiates and submits a major edit (pull request) of content file LMN prior to the initiation and submission of a concurrent minor edit thereof by Author E, which may result in a potential editing conflict; i.e. set of potential conflicts; i.e. notification informing Author A that there is a modification that needs review (hence, potential conflict), if the modification included in draft B affect an element still in existence within draft A (reference)) (para. 26, 30, 31) and notify the user about the set of potential conflicts including the subset of the plurality of active pull requests as potentially conflicting with the reference pull request, (para. 26, 27, 31)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner, Felisatti and Baldwin such that policy files 132 includes predefined information reflective of one or more editing schemes that prioritizes the order with which concurrent editing events are serviced according to the nature, purpose, and scheduling of edits made, if at all. Policy files 132 include rules that reflect how program function 228 resolves potential editing conflicts, (Baldwin; para. 26).

  
 	As per claim 2, the system of claim 1, Turner teaches wherein a particular extent of overlap is determined based on a number of common files edited by the reference pull request and by a particular active pull request, (In comment drift when a source branch advances, more changes are committed to the source branch of a pull request (active), and the pull request is edited to include these changes. FIG. 5A illustrates an example in which an original version of a pull request (reference pull request) is to merge commit D into a main branch comprising commits A, B, C. The merge originally shown was M1; If the changes conflict, then manual merging is typically used in prior approaches to reconcile conflicts. For example, manual merging can be used to combine two overlapping, conflicting versions of configuration files by selecting the most desirable configuration commands from each version and placing them in a third, merged version; files edited as claimed via fig. 17/1702 as well), (col. 4, ones 27-31; col. 15, lines 4-12; Fig. 17/1702).  

.	As per claim 5, the system of claim 1, Turner teaches wherein the instructions further cause the processor to generate a notification including one or more of: an identification of a particular active pull request; an identification of an author of the particular active pull request; or an identification of a file edited by the reference pull request and by the particular active pull request, (notification generated via open pull request #824, thus active, see Fig. 12; Also via Fig. 11, merge pull request #297 (thus, active and identified)) (Fig. 11, Fig. 12).  

 	As per claim 6, the system of claim 5, Turner teaches wherein the notification includes at least one of a first link to contact the author or a second link to view the file, (notification, i.e. Fig. 12 contains files changed (1), view the files that are changed represents the link via Figure 12/1212 and can view side by side).  

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (Turner), US Patent. No.: 10915316 as applied to claims above, in view of Felisatti et al., (Felisatti), US PGPub. No.: 20210182182 and Baldwin et al., (Baldwin), US PGPub. No.: 20150178294 and further in view of Perez et al., (Perez), US PGPub. No.: 20120047130.

 	As per claim 4, the system of claim 1, Turner teaches active pull request, (See figure 15 which displays concurrently edited files and active pull request; IN addition, figure 19 displays the previous state of the pull request and its current state) (col. 20, lines 15-16; Fig. 15, Fig. 19); wherein the instructions further cause the processor to: sort the plurality of active pull requests, (via list (sort) open pull requests) (claim 14; col. 24, lines 42-43) 
Neither Turner, Felisatti nor Baldwin specifically sorting based on using a ranking algorithm.
However. Perez teaches sorting based on using a ranking algorithm, (via ranked based on any suitable algorithms, and may be provided in a pre-sorted order) (para. 62, 74).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner, Felisatti, Baldwin, and Perez such that the developer may change the criteria upon which the services and service compositions are ranked. In one instance, the developer may filter the suggested services and/or service compositions according to a cost or price, (Perez; para. 74).

10.	Claims 7-8, 10, 12-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (Turner), US Patent. No.: 10915316 as applied to claims above, in view of Baldwin et al., (Baldwin), US PGPub. No.: 20150178294.

 	As per claim 7, Turner teaches a computer-readable storage medium storing instructions which, when executed by a processor, cause the processor, (col. 31, lines 39-49) to: 
detect a first set of files edited by a first user (the version control system typically prompts (hence files detected) the user (first user) for a decision to pick one of the changes (edit) to apply to the merge result; merging two or more sets of changes to version controlled files (thus, detected; first set of files) (col. 4, lines 20 and 35-37); and a second set of files edited by a second user, , (source code may have been revised by other users (second users) at different times (thus, detected); Software development environments with distributed version control systems typically enable programmers (also can be second users) to create, revise and store computer program source code in the form of text files (set of files)) (col. 1, line 66-col. 2, line 2; col. 7, lines 64-col. 8, line 2; Fig. 15); send a notification to at least one of the first user or the second user about the potential conflict, (also via prompts user) (col. 4, lines 35-37; col. 11, lines 35-39; col. 25, lines 32-35).
Turner does not specifically teach calculate a first heuristics construct based on an extent of overlap between the first set of files and the second set of files;Application No.: 16/985,919 Attorney Docket No.: 408723-US-NPPage 4 of 11determine a potential conflict based on the first heuristics construct.
However, Baldwin teaches calculate a first heuristics construct based on an extent of overlap between the first set of files (The computing device determines (hence, a first heuristics construct which calculates/gages) a pre-defined editing policy (heuristic construct) associated with the first editing event and second editing event’ policy reduces editing conflicts (overlaps) of first and second editing events; content files (sets of) can by XYZ, ABC and LMN) (para. 5, 27, 28) and the second set of files, (para. 5, 27, 28); Application No.: 16/985,919 Attorney Docket No.: 408723-US-NP 
Page 4 of 11determine a potential conflict based on the first heuristics construct, (wherein policy equates to (heuristic construct) (para. 26, 28); and 
Baldwin also teaches send a notification to at least one of the first user or the second user about the potential conflict, (para. 26, 27, 31).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner and Baldwin such that the program function 228 deploys the editing event for servicing according to the determined user-defined description and the determined predefined policy, such that editing conflicts associated with the editing event are reduced, (Baldwin; para. 26).

 	As per claim 8, the computer-readable storage medium of claim 7, Turner teaches wherein the extent of overlap is based on a count of one or more common files in the first set of files and the second set of files, (If the changes conflict, then manual merging is typically used in prior approaches to reconcile conflicts. For example, manual merging can be used to combine two overlapping, conflicting versions of configuration files (common files) by selecting the most desirable configuration commands from each version and placing them in a third, merged version) (col. 4, lines 25-31).  
 
 	As per claim 10, the computer-readable storage medium of claim 7, Turner teaches wherein the instructions further cause the processor to: receive a feedback from the first user or the second user that the potential conflict is resolved, (via the user pulls the conflicting changes to a local repository and resolves the conflict in the local repository) (col. 25, lines 35-37; col. 27, lines 25-27); Fig. 13).  

	As per claim 12, Turner teaches a computer-implemented method, (col. 31, lines 39-49) comprising: Application No.: 16/985,919 Attorney Docket No.: 408723-US-NP 
Page 5 of 11detecting a first edit to a content by a first user, (Software development environments with distributed version control systems typically enable programmers (also can be first users) to revise computer program source code (content) in the form of text files (set of files)) (col. 1, line 66-col. 2, line 2; col. 7, lines 64-col. 8, line 2; Fig. 15); 
detecting a second edit to the content by a second user, (source code may have been revised by other users (second edit by second users) at different times (thus, detected a second edit)) (col. 1, line 66-col. 2, line 2; col. 7, lines 64-col. 8, line 2; Fig. 15); 
comparing the first edit with the second edit, (in response to detecting missing changes, the system causes displaying a message in a user interface stating an option to synchronize the branch in the copy of the source with the corresponding branch in the source code) (col. 8, lines 30-34); 
determining a conflict potential, (The first toolbar has options related to a branch of source code, including a first option to show a difference (conflict potential) between a current version and a previous version of the source code; conflict potential also determined via missing changes; Fig. 4 also shows a file comparison utility program generically termed a diff which is configured to output the differences (hence, comprised of first and second edits) between two files) (abstract; col. 8, lines 30-34; Fig. 4);
determining whether to notify the first user about the second edit based on the conflict potential, (In some embodiments, rather than generating a message (thus, determined whether to notify) in the user interface requesting resolution of the missing changes, the system 2 may be configured (determined to notify) to automatically generate a pull request notifying one or more users about the conflict (second edit) and requesting resolution; the system causes displaying a message in a user interface stating an option to synchronize the branch in the copy of the source with the corresponding branch in the source code) (col. 8, lines 31-34 and 44-49); and notifying the first user about the second edit, (col. 8, lines 31-34 and 44-49; Fig. 4).  
Turner does not specifically teach calculating a first heuristics construct by comparing first edit with second edit. Determining a conflict potential based on the first heuristics construct.
However, Baldwin teaches calculating a first heuristics construct by comparing first edit with second edit, (The computing device determines (hence, a first heuristics construct which calculates/gages) a pre-defined editing policy (heuristic construct) associated with the first editing event and second editing event’ policy reduces editing conflicts of first and second editing events; content files (sets of) can by XYZ, ABC and LMN) (para. 5, 27, 28); Determining a conflict potential based on the first heuristics construct; (wherein policy equates to heuristic construct) (para. 26, 28). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner and Baldwin such that the program function 228 deploys the editing event for servicing according to the determined user-defined description and the determined predefined policy, such that editing conflicts associated with the editing event are reduced, (Baldwin; para. 26).
 	
 	As per claim 13, the computer-implemented method of claim 12, Turner teaches wherein the content includes source code, (col. 1, line 66-col. 2, line 2; col. 7, lines 64-col. 8, line 2; Fig. 15).
  
 	As per claim 15, the computer-implemented method of claim 12, 
Turner does not specifically teach wherein calculating the first heuristics construct comprises: calculating an extent of overlap between the first edit and the second edit.
However, Baldwin teaches wherein calculating the first heuristics construct comprises: calculating an extent of overlap between the first edit and the second edit.
 (The computing device determines (hence, a first heuristics construct which calculates/gages) a pre-defined editing policy (heuristic construct) associated with the first editing event and second editing event’ policy reduces editing conflicts of first and second editing events; content files (sets of) can by XYZ, ABC and LMN) (para. 5, 27, 28); Determining a conflict potential based on the first heuristics construct; (wherein policy equates to heuristic construct) (para. 26, 28). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner and Baldwin such that the program function 228 deploys the editing event for servicing according to the determined user-defined description and the determined predefined policy, such that editing conflicts associated with the editing event are reduced, (Baldwin; para. 26).

 	As per claim 16, the computer-implemented method of claim 15, Turner teaches wherein the extent of overlap is based on a number of common files edited by both the first edit and the second edit, (conflict potential also determined via missing changes; Fig. 4 also shows a file comparison utility program generically termed a diff which is configured to output the differences (hence, comprised of first and second edits) between two files (number of common files edited)) (abstract; col. 8, lines 30-34; Fig. 4).  
  
 	As per claim 20, the computer-implemented method of claim 12, Turner teaches wherein the notifying comprises: generating a graphical user interface including an identification of the second edit and an identification of the second user, (identifying user via notifying one or more users (comprising second user)) (col. 8, lines 31-42 and 44-49; also see Fig. 4, 6A and 11).

11.	Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (Turner), US Patent. No.: 10915316 as applied to claims above, in view of Baldwin et al., (Baldwin), US PGPub. No.: 20150178294 and further in view of Felisatti et al., (Felisatti), US PGPub. No.: 20210182182.

As per claim 11, the computer-readable storage medium of claim 7, Turner teaches wherein the instructions further cause the processor to: receive a feedback from the first user or the second user, (via the user pulls the conflicting changes to a local repository and resolves the conflict in the local repository) (col. 25, lines 35-37; col. 27, lines 25-27); Fig. 13).  
Neither Turner nor Baldwin specifically teach that the potential conflict is a false positive.
However, Felisatti teaches that the potential conflict is a false positive, (these other systems may fail to accurately validate the modified code (thus, equating to and resulting in a potential conflict). For example, running a validation on a first repository may result in false positives (e.g., if a code update breaks code in another repository but not the first repository) or false negatives (e.g., if the code update breaks in the first repository due to the validation not taking into account a correlated code update for another repository)) (para. 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner, Baldwin and Felisatti in order to perform validation tests against a test build generated using all of the correlated pull requests, such that the system 100 may accurately determine if a code update in one code repository will break code in another related code repository, (Felisatti; para. 28).

As per claim 14, the computer-implemented method of claim 12, Turner teaches wherein detecting the first edit comprises: a reference pull request from the first user, (via continue checking for revisions (thus, revisions include a reference pull request) to source code; determining whether source code includes revisions) (col. 9, lines 7-13, 18-22 and 30-33; Fig. 3/302). 
	Neither Turner nor Baldwin specifically teach listening for pull request.
However, Felisatti teaches listening for pull request, (listen to (e.g., monitor for) pull requests received for a set of projects (e.g., software projects supported by the application server 405-b)) (para. 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner, Baldwin and Felisatti in order to perform validation tests against a test build generated using all of the correlated pull requests, such that the system 100 may accurately determine if a code update in one code repository will break code in another related code repository, (Felisatti; para. 28).

12.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al., (Turner), US Patent. No.: 10915316 as applied to claims above, in view of Baldwin et al., (Baldwin), US PGPub. No.: 20150178294 and further in view of Pinhas et al., (Pinhas), US PGPub. No.: 20050102429.

 	As per claim 18, the computer-implemented method of claim 12, Turner teaches wherein determining whether to notify comprises: applying a set of filters to a pair of the first edit and the second edit, (via detecting missing changes comprise utilizing filters) (col. 8, lines 30-34). Turner teaches filters including a set of parameters, (changes) (col. 8, lines 30-34) and edited files, (col. 20, lines 15-16; Fig. 15, Fig. 19).
Neither Turner nor Baldwin specifically teach the filters including one or more of: an extent of overlap threshold, a rarely concurrently edited threshold, or a total edited files threshold.  
However, Pinhas teaches filters including an extent of overlap threshold, a rarely concurrently edited threshold, or a total edited files threshold, (The edits may relate to maximum number (threshold) of concurrent requests (thus, concurrent edited threshold)) that may be handled by the server) (para. 47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner, Baldwin and Pinhas in order to provide an appropriate server based on settings for handling the concurrent request, (Pinhas: para. 47; Fig. 3).

 	As per claim 19, the computer-implemented method of claim 18, Turner teaches further comprising: receiving a feedback from the first user about the second edit, (col. 25, lines 35-37; col. 27, lines 25-27); Fig. 13) and tuning the set of parameters based on the feedback, (tuning/correcting the parameters/changes via manual merging) (col 4, lines 25-27).  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        5/25/22